Robinson, J.
(concurring). This case presents no serious question. It relates only to tbe service of a summons on a foreign corporation. By statute such service may be made by delivering a copy of tbe summons to tbe president, secretary, treasurer, or managing agent, if witbin tbe state and doing business for tbe corporation. Section 1226, subd. 5. Now tbe sheriff of Ward county attempted to serve tbe summons and returned tbe same with a certificate that be bad served it on tbe defendant by delivering to and leaving with Jourgen Olson, tbe president and managing agent of tbe defendant, a true copy. Tbe certificate ivas insufficient and so were tbe affidavits in regard to such service, because it was not shown that- Olson was doing business for tbe corporation, and it was clearly shown that at tbe time of such attempted service be bad ceased to be an officer of tbe company. Hence tbe service was properly held void.